*195Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise consists of earthenware articles similar in all material respects to those the subject of Abstract 51676. In accordance with stipulation of counsel it was held that the merchandise consists of earthenware articles composed of a nonvitriñed absorbent body, not artificially colored and composed wholly of clay, which articles are painted, colored, tinted, stained, enameled, gilded, printed, ornamented, or decorated. The claim of the plaintiffs was therefore sustained.